
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.02


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
made effective as of the 1st day of September, 2004 (the "Effective Date") by
and between BEAZER HOMES USA, INC., a Delaware corporation (the "Company"), and
MICHAEL H. FURLOW, an individual resident of the State of Georgia ("Executive").

WITNESSETH:

        WHEREAS, the Company and Executive have heretofore entered into an
Employment Agreement dated January 13, 1998 (the "Existing Agreement"); and

        WHEREAS, the Company and Executive desire to amend certain provisions
of, and to restate in its entirety the Existing Agreement as provided herein.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

        1.    Employment and Duties.    

        (a)   The Company hereby agrees to employ Executive for the Term (as
hereinafter defined) as its Executive Vice President and Chief Operating
Officer. If requested by the Board of Directors of the Company (the "Board"),
Executive shall also serve on the Board without additional compensation.
Executive shall also serve, if requested by the Board, as an executive officer
and/or director of any subsidiaries and/or affiliated companies and shall comply
with the policy of the Compensation Committee of the Board (the "Compensation
Committee") with regard to retention or forfeiture of any director's fees. As
used in this Agreement, the term "affiliated companies" shall include any
company controlled by, controlling or under common control with the Company.

        (b)   The Executive shall have such management and oversight
responsibilities and authority as are necessary to efficiently administer the
affairs of the Company and as are customary of an Executive Vice President and
Chief Operating Officer. All powers herein granted to the Executive are subject
to supervisory approval of the Board and of the President and Chief Executive
Officer of the Company (the "CEO"), and the Executive may be given such further
reasonably related supervisory duties, powers and prerogatives as may be
delegated to him from time to time by said Board and/or the CEO. The Executive
shall report exclusively to the CEO and the Board and further shall render such
advice to the CEO and Board as said CEO and/or Board may from time to time
request.

        (c)   During the Term, and excluding any periods of vacation and sick
leave to which the Executive is entitled, Executive shall devote substantially
all of his business time and efforts to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to the
Executive hereunder, use the Executive's reasonable best efforts to perform
faithfully such responsibilities. In performing such duties hereunder, Executive
shall comply with the policies and procedures as adopted from time to time by
the Board, shall give the Company the benefit of his special knowledge, skills,
contacts and business experience, shall perform his duties and carry out his
responsibilities hereunder in a diligent manner.

        (d)   During the Employment Term, it shall not be a violation of this
Agreement for the Executive to (i) with the prior approval of the Board in each
case, serve on corporate, civic or charitable boards or committees, (ii) with
the prior approval of the Board in each case, deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (iii) manage personal
investments, so long as such activities do not significantly interfere or
constitute a conflict

1

--------------------------------------------------------------------------------






of interest with the performance of the Executive's responsibilities as an
employee of the Company in accordance with this Agreement.

        (e)   The principal location for performance of Executive's services
hereunder shall be at the offices of Beazer Homes USA, Inc. in Atlanta, Georgia,
subject to reasonable travel requirements during the course of such performance.
Executive shall not be required, without his consent, to regularly report to any
office of the Company which is located more than thirty-five (35) miles from the
Company's current office location, provided Executive will be expected to travel
to the extent reasonably necessary to fulfill his responsibilities.

        2.    Employment Term.    The term of Executive's employment hereunder
(the "Term") shall commence effective as of the date hereof and shall end on
August 31, 2006, unless sooner terminated as provided herein; provided, however;
that the Term shall automatically be extended for successive one year periods
unless: (i) this Agreement is terminated as otherwise provided herein; or
(ii) Executive or the Company provides written notice to the other of such
party's desire not to extend the Term at least sixty (60) days prior to the
scheduled expiration of the Term as then in effect.

        3.    Compensation and Benefits    

        (a)   Base Salary.    During the Term, the Executive shall receive an
annual base salary ("Annual Base Salary") in the amount of $650,000.00, payable
in accordance with the Company's normal payroll practices (but not less
frequently than monthly). During the Term, the Annual Base Salary shall be
reviewed by the Compensation Committee (for purposes of increase only) at least
annually. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. Annual Base Salary
shall not be reduced after any such increase and the term Annual Base Salary as
utilized in this Agreement shall refer to Annual Base Salary as so increased.
Notwithstanding anything contained herein to the contrary, in the event that the
Company shall implement a Company-wide reduction in executive base compensation,
then, solely for such purpose and only during the continuation of such
Company-wide reduction, the Company shall have the right to reduce the Annual
Base Salary then payable hereunder in a manner that is consistent with said
Company-wide reduction.

        (b)   Bonuses; Stock Incentive Plans.    Executive will be eligible to
and shall participate in the Company's bonus and stock incentive plans at the
discretion of the Compensation Committee of the Board. The amount and terms of,
and the targets, conditions and restrictions applicable to each bonus or other
incentive award shall be subject to the provisions of any such plan and of the
applicable award letter duly executed and delivered by the Company.

        (c)   Incentive, Savings and Retirement Plans.    During the Term, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
most senior executives of the Company and its affiliated companies.

        (d)   Welfare Benefit Plans.    During the Term, the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other most senior executives
of the Company and its affiliated companies.

        (e)   Expenses.    The Company will pay or reimburse Executive for all
reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement. Executive shall keep detailed
and accurate records of expenses incurred in connection with the performance of
his duties hereunder and reimbursement therefore shall be in accordance with
policies and procedures to be established from time to time by the Board.

2

--------------------------------------------------------------------------------






        (f)    Office and Support Staff.    During the Term, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, consistent with the
Executive's position and title.

        (g)   Vacation.    During the Term, Executive shall be entitled to
twenty (20) working days of compensated vacation in each fiscal year, to be
taken at times which do not unreasonably interfere with the performance of
Executive's duties hereunder. Any unused vacation time from any fiscal year
shall be subject to accumulation or forfeiture in accordance with Company policy
as in effect from time to time.

        4.    Termination of Employment.    

        (a)   Death or Disability.    The Executive's employment shall terminate
automatically upon the Executive's death during the Term. If the Disability of
the Executive occurs during the Term (pursuant to the definition of Disability
set forth below), the Company may give to the Executive written notice in
accordance with Section 10(c) of this Agreement of its intention to terminate
the Executive's employment. In such event, the Executive's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the "Disability Effective Date"), provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
"Disability" shall mean the absence of the Executive from the Executive's duties
with the Company on a full-time basis for 120 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive's legal representative.

        (b)   Cause.    The Company may terminate the Executive's employment for
Cause. For purposes of this Agreement, "Cause" shall mean:

(i)any act or failure to act by Executive done with the intent to harm in any
material respect the financial interests or reputation of the Company or any
affiliated companies;

(ii)Executive being convicted of (or entering a plea of guilty or nolo
contendere to) a felony (other than a felony involving a motor vehicle);

(iii)Executive's dishonesty, misappropriation or fraud with regard to the
Company or any affiliated companies (other than good faith expense account
disputes);

(iv)a grossly negligent act or failure to act by Executive which has a material
adverse affect on the Company or any affiliated companies;

(v)the material breach by Executive of his agreements or obligations under this
Agreement which has a material adverse effect on the Company, which breach, if
curable, is not cured by Executive within fifteen (15) days after written notice
from the Company which specifically identifies the material breach which the
Company believes that Executive has committed; or

(vi)the continued refusal to follow the directives of the CEO or the Board or
their designees which are consistent with Executive's duties and
responsibilities identified in Section 1 hereof; provided that the foregoing
refusal shall not be "cause" if Executive in good faith believes that such
direction is illegal, unethical or immoral and promptly so notifies the CEO or
Board, as the case may be, in writing.

        (c)   Notice of Termination.    Any termination by the Company for Cause
shall be communicated by Notice of Termination to the Executive given in
accordance with Section 10(c) of this Agreement. For purposes of this Agreement,
a "Notice of Termination" means a written

3

--------------------------------------------------------------------------------



notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty days
after the giving of such notice). The failure by the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Company hereunder or preclude the Company
from asserting such fact or circumstance in enforcing the Company's rights
hereunder.

        (d)   Date of Termination.    "Date of Termination" means (i) if the
Executive's employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination or, subject to applicable cure periods, any
later date specified therein, as the case may be, (ii) if the Executive's
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination and (iii) if the Executive's employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

        6.    Obligations of the Company upon Termination.    

        (a)   Other Than for Cause.    If, during the Term, the Company shall
terminate the Executive's employment other than for Cause:

(i)the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts: (1) the
Executive's Annual Base Salary through the Date of Termination to the extent not
theretofore paid, (2) any accrued but unpaid annual bonus ("Annual Bonus")
respecting any completed fiscal year ending prior to the Date of Termination,
(3) the product of (x) the Average Annual Bonus (hereinafter defined) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
(4) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each case
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2), (3) and (4) shall be hereinafter referred to as the "Accrued
Obligations"). The timing of payment by the Company of any deferred compensation
shall remain subject to any payment election previously made by the Executive.
The term "Average Annual Bonus" shall mean the arithmetic average of the
Executive's bonuses (whether paid or deferred) under the Company's annual
incentive plans during the last three full fiscal years prior to the Date of
Termination or for such lesser period as the Executive has been employed by the
Company (annualized in the event that the Executive was not employed by the
Company for the whole of any such fiscal year). Without limiting the generality
of the foregoing definition, the "Average Annual Bonus" shall include the
following components, if any, pursuant to the Company's Amended and Restated
VCIP Rules (or any successor incentive plan, for so long as any of same shall
exist):

(a)Cash payouts from VC and IVC awards and the "Bank" payout, subject to the
Payout Cap, all at full face value;

(b)Any excess in the Bank discounted at 75% of face value (which shall, for
purposes hereof, be deemed to be fully vested);

4

--------------------------------------------------------------------------------



(c)10% of the Bank contributed to the Deferred Compensation Plan, at full face
value (which shall, for purposes hereof, be deemed to be fully vested); and

(d)Any deferred bonus under the VCIP which is invested in stock under the
Company's Corporate Management Stock Purchase Program, at full face value of
said bonus (which shall, for purposes hereof, be deemed to be fully vested);



(i)so long as the Executive is and remains in compliance in all material
respects with his obligations under Section 7 below, the Company shall pay to
the Executive an amount equal to the sum of (1) Executive's Annual Base Salary
(at the rate in effect on the Date of Termination), and (2) the Average Annual
Bonus for a period of two years from the Date of Termination, (the "Severance
Period"), at the same time that payments of Annual Base Salary would otherwise
have become due and payable during said period in the absence of such
termination;

(iii)so long as the Executive is and remains in compliance in all material
respects with his obligations under Section 7 below, during the Severance
Period, or such longer period as may be provided by the terms of the appropriate
plan, program, practice or policy, the Company shall continue benefits to the
Executive and/or the Executive's family at least equal to those which would have
been provided to them in accordance with the plans, programs, practices and
policies described in Section 3(d) of this Agreement if the Executive's
employment had not been terminated, provided, however, that if the Executive
becomes reemployed with another employer and receives medical or other welfare
benefits under another employer provided plan, the medical and other welfare
benefits described herein shall cease; and

(iv)to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the "Other Benefits").


        (b)   Death.    If the Executive's employment is terminated by reason of
the Executive's death, this Agreement shall terminate without further
obligations to the Executive's legal representatives under this Agreement, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits. Accrued Obligations shall be paid to the Executive's estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.

        (c)   Disability.    If the Executive's employment is terminated by
reason of the Executive's Disability, this Agreement shall terminate without
further obligations to the Executive, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to the Executive or the Executive's legal
representative in a lump sum in cash within 30 days of the Date of Termination.

        (d)   Cause.    If the Executive's employment shall be terminated for
Cause, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (x) his Annual Base
Salary through the Date of Termination, (y) the amount of any compensation
previously deferred by the Executive, and (z) Other Benefits, in each case to
the extent theretofore unpaid. If the Executive voluntarily terminates
employment during the Term, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations and the timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.

5

--------------------------------------------------------------------------------






        (e)   Election Not to Extend.    In the event that the Company elects,
pursuant to Section 2 above, not to extend the Term, then, such election shall
be treated for all purposes hereof the same as the termination by the Company of
Executive's employment for other than Cause, and, in such case, commencing upon
the date of the expiration of the Term, Executive shall be entitled to receive
from the Company the same payments and benefits as Executive would be entitled
to receive pursuant to Section 6(a) above; provided, however, and
notwithstanding anything contained in Section 6(a) above to the contrary, in
connection with an election by the Company not to renew the Term, the applicable
"Severance Period" shall not extend beyond the date that the Executive reaches
the age of sixty-five (65).

        7.    Employment Covenants.    

        (a)   Covenant Not to Compete.    Executive recognizes and acknowledges
that the Company is placing its confidence and trust in Executive. Executive,
therefore, covenants and agrees that during the Applicable Non-Compete Period
(as defined below) Executive shall not, either directly or indirectly, without
the prior written consent of the Board (which may be withheld in the sole and
absolute discretion of the Board):

(i)Engage in or carry on any business or in any way become associated with any
business in the Restricted Area (as hereinafter defined) which is similar to or
is in competition with the Business of the Company (as hereinafter defined). As
used in this Section 7(a), the term (1) "Business of the Company" shall mean and
include all business activities in which the Company and/or any affiliated
companies have engaged (or have prepared written plans to engage) at any time
during the Term, including but not limited to, the purchase of land (or options
therefor) for development and the construction of residential homes for resale
to consumers, and (2) "Restricted Area" shall mean and include anywhere in the
United States of America or in any foreign country in which the Company or any
affiliated companies then engage (or have within the preceding three years
engaged) in business;

(ii)in connection with any business which is similar to or is in competition
with the Business of the Company in the Restricted Area, solicit the business of
any person or entity, on behalf of himself or any other person or entity, which
is or has been at any time during the Term a customer or supplier of the Company
including, but not limited to, former or present customers or suppliers with
whom Executive has had personal contact during, or by reason of, his
relationship with the Company;

(iii)Be or become an employee, agent, consultant, representative, director or
officer of, or be otherwise in any manner associated with, any person, firm,
corporation, association or other entity which is engaged in or is carrying on
any business which is similar to or in competition with the Business of the
Company in the Restricted Area;

(iv)Solicit for employment or employ any person employed by the Company at any
time during the twelve (12) month period immediately preceding such solicitation
or employment; or

(v)Be or become a shareholder, joint venturer, owner (in whole or in part), or
partner, or be or become associated with or have any proprietary or financial
interest in or of any firm, corporation, association or other entity which is
engaged in or is carrying on any business which is similar to or in competition
with the Business of the Company in the Restricted Area. Notwithstanding the
preceding sentence, passive equity investments by Executive of $25,000 or less
in any entity or affiliated group of any entity which is engaged in or is
carrying on any business which is similar to or in

6

--------------------------------------------------------------------------------



competition with the Business of the Company shall not be deemed to violate this
Section 7(a).

        For purposes of identifying the Restricted Area, Executive hereby
recognizes and acknowledges that the existing Business of the Company currently
extends throughout the States of Georgia, Tennessee, South Carolina, North
Carolina, California, Arizona, Nevada, Florida, New Jersey, Delaware, Maryland,
Virginia, West Virginia, Texas, New York, Colorado, Mississippi, Indiana,
Kentucky, Ohio, Pennsylvania and Washington, D.C. Executive further warrants and
represents that, because of his varied skill and abilities, he does not need to
compete with the Business of the Company and that this Agreement will not
prevent him from earning a livelihood and acknowledges that the restrictions
contained in this Section 7 constitute reasonable protections for the Company.

        As used in this Section 7, "Applicable Non-Compete Period" shall mean
the following:

(A)at all times that the Executive is employed by the Company; and

(B)for a period of time after the Executive's employment under this Agreement is
terminated for any reason equal to the greater of

(i)180 days; or

(ii)such longer period of time that the Executive is entitled to receive
payments under Sections 6(a)(ii) or (iii) above.

        (b)   Confidential Information.    Executive agrees that all
Confidential Information shall be the sole property of the Company, and
Executive agrees that he shall not during the Term nor thereafter, use for his
benefit or the benefit of others or disclose at any time Confidential
Information or take with him upon termination of this Agreement any records,
papers, reports, lists, computer tapes or disks or any other materials of any
nature that contain any Confidential Information. "Confidential Information"
shall mean all information other than General Knowledge (defined below) relating
to the Company's: (i) business or existing projects including all those in
various stages of research and development including all unpublished plans for
new products or services; (ii) financial information, internal business
procedures and other information which relate to the way the Company conducts
its business and which are not publicly available; (iii) data written by the
Company's employees or others, including source codes, object codes, marketing
and development plans, budgets, forecasts, forecast assumptions and future plans
and potential strategies of the Company which have been or are being discussed;
(iv) unpublished pricing data; (v) identity, buying habits and practices of the
Company, its suppliers and customers to the extent not publicly available;
(vi) information regarding the skills or compensation of employees of the
Company; (vii) the Intellectual Property of the Company and any information
pertaining thereto; (viii) materials and information supplied by customers or
clients to the Company that contain data regarding any research, products,
procedures or the like; and (ix) any other information deemed confidential by
the Company by marking such information with the word "Confidential" or similar
word; by orally advising the Executive that the information is confidential or
by treating the information in such a manner that the Executive should
reasonably believe it to be deemed confidential by the Company. "General
Knowledge" shall mean (i) general skills or experience gained during Executive's
employment with, consultation for or work for the Company; and (ii) information
and data publicly available.

        (c)   Records.    All files, records, memoranda and other documents
regarding former, existing or prospective customers of the Company or relating
in any manner whatsoever to Confidential Information or the Business of the
Company (collectively, "Records"), whether prepared by Executive or otherwise
coming into his possession, shall be the exclusive property of the Company. All
Records shall be immediately placed in the physical possession of the Company
upon the

7

--------------------------------------------------------------------------------






termination of Executive's employment with the Company, or at any other time
specified by the Board. The retention and use by Executive of duplicates in any
form of Records is prohibited after the termination of Executive's employment
with the Company.

        (d)   Breach.    Executive hereby recognizes and acknowledges that
irreparable injury or damage shall result to the Company in the event of a
breach or threatened breach by Executive of any of the terms or provisions of
this Section 7, and Executive therefore agrees that the Company shall be
entitled to an injunction restraining Executive from engaging in any activity
constituting such breach or threatened breach. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to the Company at law or in equity for such breach or threatened breach,
including but not limited to, the recovery of damages from Executive and, if
Executive is an employee of the Company, the termination of his employment with
the Company in accordance with the terms and provisions of this Agreement.

        (e)   Survival.    Notwithstanding the termination of the employment of
Executive or the termination of this Agreement, the provisions of this Section 7
shall survive and be binding upon Executive unless a written agreement which
specifically refers to the termination of the obligations and covenants of this
Section 7 is executed by the Company. Notwithstanding the foregoing, this
Section 7 shall not survive the termination of this Agreement as the result of
the Change Of Control Agreement (hereinafter defined) becoming effective.

        (f)    Blue-Penciling.    Should any court or other legally constituted
authority determine that for any such agreement or covenant to be effective it
must be modified to limit its duration or scope, the parties hereto shall
consider such agreement or covenant to be amended or modified with respect to
duration and/or scope so as to comply with the orders of any such court or other
legally constituted authority, and as to all other portions of such agreement or
covenants they shall remain in full force and effect as originally written.

        8.    No Mitigation.    In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred, to the full extent permitted
by law, all legal fees and expenses which the Executive may reasonably incur as
a result of any contest by (i) the Company, provided that the Executive prevails
in at least one material issue, (ii) the Executive or (iii) others, of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including, without
limitation, as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f) (2) (A)
of the Internal Revenue Code of 1986, as amended (the "Code").

        9.    Successors.    

        (a)   This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        10.    Miscellaneous.    

        (a)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. Any legal action, suit or

8

--------------------------------------------------------------------------------






proceeding arising out of or relating to this Agreement shall be instituted in
the state or federal courts in the State of Delaware and the parties agree not
to assert, in any action, suit or proceeding by way of motion, as a defense or
otherwise, any claim that either party is not personally subject to the
jurisdiction of such court, or that such action, suit or proceeding is brought
in an inconvenient forum, or that the venue is improper or that the subject
matter hereof cannot be enforced in such court. The parties hereby irrevocably
submit to the jurisdiction of any such court in any such action, suit or
proceeding and agree that service of all process in any such action, suit or
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to its address set forth in this Agreement, such service
being hereby acknowledged by such party to be sufficient for personal
jurisdiction in any action against such party in any such court and to be
otherwise effective and binding service in every respect.

        (b)   The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

        (c)   All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by FedEx or other
commercial overnight courier or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Executive:

P.O. Box 422175, Atlanta, GA 30342

If to the Company:

1000 Abernathy Road
Suite 1200
Atlanta, Georgia 30328
Attention: Company Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

        (d)   The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

        (e)   The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

        (f)    The Company's failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

        (g)   This Agreement supersedes any and all other prior or
contemporaneous agreements, either oral or in writing, between the parties
hereto with respect to the subject matter hereof including, without limitation,
the Existing Agreement, and this Agreement contains all of the covenants and
agreements between the parties with respect to employment of Executive by the
Company, provided, however, that nothing contained herein shall impair
Executive's right to (i) any salary, bonus or other payments accrued through the
effective date hereof and owing to Executive pursuant to the Existing Agreement
or (ii) any award of restricted stock and grants of options to acquire shares of
the Company's common stock referred to in the Existing Agreement and the award
letters delivered by the Company to Executive in connection therewith.

9

--------------------------------------------------------------------------------






        Reference is hereby made to that certain Employment Agreement dated as
of September 1, 2004 (the "Change Of Control Agreement") by and between the
Company and the Executive. Notwithstanding anything contained herein to the
contrary, (i) this Agreement shall not supersede the Change of Control
Agreement, and (ii) upon the "Effective Date" occurring under the Change of
Control Agreement, this Agreement shall be superseded by the Change of Control
Agreement.

        (h)   This Agreement may be executed via facsimile transmission
signature and in counterparts, each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this AMENDED AND
RESTATED EMPLOYMENT AGREEMENT effective as of the date first written above.

    BEAZER HOMES USA, INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name: Ian J. McCarthy     Title: President and Chief Executive Officer
 
 
EXECUTIVE
 
 


--------------------------------------------------------------------------------

MICHAEL H. FURLOW

10

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
